Exhibit 10.11

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (the “Agreement”) is made as of this 20th day of
January, 2010, by API Technologies Corp. (“Debtor”) and the subsidiaries party
hereto (the Debtor and such subsidiaries, including any subsidiaries becoming
parties hereto pursuant to Section 3(k), collectively, the “Pledging Parties”)
for the benefit of Icarus Investment Corporation, as Collateral Agent
(“Collateral Agent”).

RECITALS:

WHEREAS, several persons (the “Lenders” and each a “Lender”) have agreed to make
a loan (the “Loan”) to Debtor in an aggregate principal amount of $20,000,000;
and

WHEREAS, the Loan is evidenced by several Secured Promissory Notes in an
aggregate principal amount of $20,000,000 (as amended, restated, supplemented or
otherwise modified from time to time, the “Notes”) dated as of January 20, 2010
and January 22, 2010 from Debtor to the Lenders;

WHEREAS, Collateral Agent requires, and the Pledging Parties are willing to
grant, as security for the Loan, a security interest in all their right, title
and interest in and to the “Collateral” (as such term is defined in Paragraph
17(b) hereof), to secure the payment and performance by Debtor of the
Liabilities (as defined below in Section 2), subject to the terms and conditions
hereinafter set forth; and

WHEREAS, the Collateral Agent has requested that the security interest granted
hereunder (the “Security Interest”) be senior to the security interest
previously granted by certain of the Pledging Parties pursuant to one or more
security agreements previously entered into in favor of Icarus Investment Corp.
as collateral agent (the “Convertible Collateral Agent”) for the holders of
those certain Convertible Secured Promissory Notes, originally issued on or
about June 23, 2009 (as amended, restated, supplemented or otherwise modified
from time to time, the “Convertible Notes”), and the Convertible Collateral
Agent is willing to subordinate the security interest granted to it in
connection with the Convertible Notes to the Security Interest.

NOW, THEREFORE, to secure the payment and performance of the Liabilities, each
of the Pledging Parties hereby agrees with Collateral Agent as follows:

1. Grant; Collateral. Each Pledging Party hereby assigns and pledges to
Collateral Agent, as agent for the Lenders, for collateral purposes, and grants
to Collateral Agent a security interest in, all its right, title and interest in
and to the Collateral (as defined in Section 17 hereof), subject to and in
accordance with the terms and conditions set forth in this Agreement and the
Notes. Capitalized terms used, but not defined herein, shall have the meanings
ascribed to them in the Notes.

 

1



--------------------------------------------------------------------------------

2. Liabilities. This Agreement, and the security interest herein granted to
Collateral Agent, is given to secure all the following (the same being herein
sometimes collectively referred to as the “Liabilities”):

 

  (a) the principal, interest and all other sums owed under the Notes;

 

  (b) all amounts owed Collateral Agent and Lenders under this Agreement
including without limitation all advances, costs or expenses paid or incurred by
the Collateral Agent or the Lenders, to protect any or all of the Collateral,
perform any obligation of the Pledging Parties hereunder, or to sell the
Collateral;

 

  (c) any and all costs of enforcement and collection of the Notes and the
enforcement of this Agreement, including without limitations reasonable
attorneys’ fees; and

 

  (d) interest on all of the foregoing at the rate specified in the Notes.

3. Representations and Warranties. Each Pledging Party hereby represents and
warrants to, and covenants with, Collateral Agent that:

 

  (a) Each Pledging Party is the absolute and exclusive owner of its respective
Collateral existing as of the date hereof other than leased Collateral, and
except for the Permitted Liens, has not made and shall not make any sale,
assignment, pledge, hypothecation or other transfer of the Collateral, or any
portion thereof other than in the ordinary course of business, and shall forever
warrant and defend Collateral Agent’s title and interest in and to the
Collateral against the claims and demands of all persons whomsoever, subject to
the claims of those holding Permitted Liens;

 

  (b) Except for Permitted Liens, the Collateral is free and clear of all liens,
charges, claims, encumbrances and security interests as of the date hereof;

 

  (c) The Pledging Parties will keep the Collateral, to the extent applicable,
in good order, repair and condition and free and clear of all levies,
attachments, liens, charges, claims, encumbrances, security interests of every
kind and nature, except for Permitted Liens;

 

  (d) No instruments of assignment and transfer or financing statements covering
the Collateral, or any part thereof, have been executed by the Pledging Parties
or are on file in any public office, except for those in favor of Collateral
Agent and those evidencing any other applicable Permitted Liens or as are
permitted under this Agreement, and the Pledging Parties will not execute, or
file or cause to be filed in any public office, any instruments of assignment
and transfer or any financing statement or statements, affecting the Collateral,
or any part thereof, except in favor of Collateral Agent or to the extent
constituting a Permitted Lien or as otherwise permitted under this Agreement;

 

2



--------------------------------------------------------------------------------

  (e) Each Pledging Party will, at the request of Collateral Agent, execute or
join with Collateral Agent in executing and, at Pledging Parties’ expense, file
and refile under the Uniform Commercial Code of the State in which such Pledging
Party is organized or incorporated (the “Code”), such financing statements and
amendments thereto, continuation statements and other documents in such states
and in such offices as Collateral Agent may deem necessary or appropriate and
wherever required or permitted by law in order to perfect and preserve
Collateral Agent’s security interest in the Collateral, and each Pledging Party
hereby authorizes Collateral Agent to file any and all such financing
statements, amendments thereto and continuation statements and other documents
relative to all or any part of the Collateral without the signature of such
Pledging Party where permitted by law;

 

  (f) No Pledging Party shall use or permit the Collateral to be used in
violation of any applicable law, ordinance, rule, regulation or requirement of
governmental authorities, now or hereafter in effect, or any policy or contract
of insurance;

 

  (g) Each Pledging Party shall perform and comply with all policies of
insurance, and the rules and requirements of underwriters’ and fire prevention
agencies, and all laws, ordinances, rules and regulations relating to, and shall
promptly pay when due all license fees, registration fees, taxes, assessments
and other charges which may be levied upon or assessed against, the ownership,
operation, possession, maintenance, use or method of use of the Collateral;

 

  (h) Collateral Agent or its representatives shall have the right to inspect,
at each Pledging Party’s place of business, the Collateral, at any time and from
time to time, at reasonable times during normal business hours and upon
reasonable notice to such Pledging Party;

 

  (i) Each Pledging Party shall, at such time or times as Collateral Agent may
request and at such Pledging Party’s cost and expense, prepare list(s), in such
form as shall be reasonably satisfactory to Collateral Agent, certified by such
Pledging Party describing in reasonable detail all Collateral of such Pledging
Party subject to this Agreement;

 

  (j) Each Pledging Party shall promptly give written notice to Collateral Agent
of any damage to or destruction of any material portion of its Collateral by
fire or other casualty, or by condemnation or taking. No Pledging Party shall
make, accept or consent to any settlement or agreement in respect of insurance
or condemnation proceeds except as agreed in writing by Collateral Agent; and

 

3



--------------------------------------------------------------------------------

  (k) Each Pledging Party shall cause any United States subsidiary acquired or
formed after the date hereof for the purpose of holding the assets purchased in
connection with that certain Asset Purchase Agreement, dated as of January 20,
2010 (as amended, restated, supplemented or otherwise modified from time to
time, the “Purchase Agreement”), by and among Debtor and certain of Debtor’s
subsidiaries, as buyers, and Kuchera Defense Systems, Inc., Kuchera Industries,
LLC and KII Inc., as sellers, to enter into a joinder agreement with the
Collateral Agent in form and substance reasonably satisfactory to the Collateral
Agent by which such subsidiary shall become a Pledging Party under this
Agreement.

4. Events of Default. Each Pledging Party hereby agrees that the occurrence or
existence of any one of the following events or conditions, as well as those
events or conditions as defined in the Notes as Events of Default shall
constitute an Event of Default herein (referred to herein singularly as “Event
of Default” and collectively as “Events of Default”):

 

  (a) any representation or warranty made by Debtor in the Notes or by a
Pledging Party in this Agreement shall be breached or violated, or prove to be
false, misleading or inaccurate, in each case, in any material respect, which is
not cured within 10 days following notice from Collateral Agent or any Lender;

 

  (b) any attachment, seizure or levy, other than a Permitted Lien, shall be
made upon the Collateral, in whole or in part which is not cured within 10 days
following notice from Collateral Agent or any Lender;

 

  (c) a Pledging Party shall sell, assign or otherwise transfer, voluntarily or
involuntarily, all or any part of the Collateral, except as expressly permitted
herein which is not cured within 10 days following notice from Collateral Agent
or any Lender;

 

  (d) Debtor shall fail to pay, perform and discharge the Liabilities, when and
as due in accordance with each of the Notes, and such failure shall continue
uncured or uncorrected past the applicable curative periods, if any;

 

  (e) except for the security interest granted to Collateral Agent herein, any
security interest, lien, charge or encumbrance against the Collateral other than
valid leases of property to a Pledging Party and any other Permitted Liens,
shall accrue which is not cured within 10 days following notice from Collateral
Agent;

 

  (f) the failure by a Pledging Party to perform an obligation under, or the
occurrence of any other default with respect to any provision of this Agreement
other than as specifically described in any other clause of this Section 4, and
the continuation of such default for a period of ten (10) days after written
notice thereof;

 

4



--------------------------------------------------------------------------------

  (g) breach by a Pledging Party of any of the covenants, representations,
warranties or other obligations hereunder which is not cured within 10 days
following notice from Collateral Agent; or

 

  (h) the failure by Debtor to perform any obligation under, or the occurrence
of any other default or event of default with respect to any provision of any
Note (other than as specifically described in any other clause of this
Section 4), which is not cured within the time period provided therefor, if any.
For purposes of the foregoing definition, with respect to any event or
occurrence which constitutes an Event of Default hereunder solely by reason of
its constituting a default under another document or instrument, to the extent
(if any) that such other document or instrument provides a grace or cure period
with respect to such default, the same grace or cure period, and only such
period, shall apply with respect thereto under this Agreement.

5. Remedies. Upon the occurrence or existence of any of the Events of Default,
then at the option of Collateral Agent and without demand or notice to any
Pledging Party (demand and notice as to any such Events of Default being hereby
expressly waived by each Pledging Party except as expressly provided in
Paragraph 4 hereof), Collateral Agent shall, to the fullest extent permitted by
law, be entitled, subject to the terms hereof, to:

(a) appropriate and apply on the payment of the Liabilities (whether or not
due), any and all accounts or monies held in possession of Collateral Agent for
the benefit of a Pledging Party;

(b) enter upon a Pledging Party’s premises and take possession of the
Collateral;

(c) exercise in respect to the Collateral all the rights, powers and remedies
available to Collateral Agent upon default under the Code then in effect,
including the right to sell, publicly or privately, the Collateral, or any part
thereof; and

(d) exercise any and all other rights, powers and remedies as may be provided in
the Notes and such other rights and remedies as may be provided at law or in
equity.

If any notification of intended disposition of the Collateral is required by
law, such notification, if mailed shall be deemed reasonably and properly given
if mailed at least ten (10) days before such disposition, full postage prepaid,
sent by certified mail return receipt requested, addressed to a Pledging Party,
at the address appearing on the records of Collateral Agent. Upon any sale of
all, or any part of, the Collateral by Collateral Agent hereunder (whether by
virtue of the power of sale herein granted, pursuant to judicial process or
otherwise), the receipt of Collateral Agent or the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold, and such purchaser or

 

5



--------------------------------------------------------------------------------

purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to Collateral Agent or such officer or be answerable in
any way for the misapplication or non-application thereof.

6. Application of Proceeds. All proceeds of sale of any of the Collateral by
Collateral Agent as herein provided shall be applied in the order set forth in
Section 3 of the Intercreditor and Collateral Agency Agreement, dated as of the
date hereof, by and among the Collateral Agent and the Lenders.

7. Incorporation of Note. It is expressly understood and agreed that all the
terms, covenants, conditions, agreements, representations, warranties,
obligations and provisions contained in the Notes are, by this reference,
adopted and incorporated in this Agreement to the same full extent and with the
same binding force and effect as if all such terms, covenants, conditions,
representations, warranties, obligations and provisions thereof were herein
stated in full, it being the express intent that the Notes complement and
supplement this Agreement to the extent necessary or required to protect,
preserve and confirm the rights, powers and remedies of Collateral Agent in
respect of the Liabilities.

8. Collateral Agent’s Right to Cure. If a Pledging Party shall fail to do any
act or thing which such Pledging Party has covenanted to do hereunder, or any
covenant, representation or warranty by a Pledging Party shall be breached or
violated, Collateral Agent may, but shall not be obligated to, after the
expiration of the applicable curative or grace period, if any, except in the
case of an emergency, do the same or cause it to be done, or remedy such breach
or violation, and if, in connection therewith, Collateral Agent shall make any
advances or expenditures of money for the account of such Pledging Party, then
there shall be added to the Liabilities the reasonable costs or expenses so paid
or incurred by Collateral Agent, and any and all amounts paid or incurred by
Collateral Agent in taking any such action shall be repaid to Collateral Agent
upon demand being made to such Pledging Party therefor and shall bear interest
at the Default Rate, as defined in the Notes, from the date advanced or
expended, to and including the date of repayment.

9. Waiver of Liability. Nothing herein contained shall be construed as
constituting Collateral Agent a trustee or mortgagee in-possession. In the
exercise of the powers herein granted and assigned to Collateral Agent, no
liability shall be asserted or enforced against Collateral Agent, all such
liability being expressly waived and released by each Pledging Party and any
person or persons claiming by, through or under a Pledging Party.

10. Indemnity. Each Pledging Party shall and does hereby agree to indemnify,
protect, save and hold forever harmless Collateral Agent, the Lenders and each
of their respective agents (collectively, the “Indemnitees”) from and against
any and all liability, loss and damage, including court costs and reasonable
attorneys’ fees and expenses, which the Indemnitees, or any of them, may or
might incur, suffer or sustain under or by reason of this Agreement and from and
against any and all claims and demands whatsoever which may be asserted against
the Indemnitees, or any of them, by reason of any alleged or actual obligations
or undertakings on Collateral Agent’s or any Lender’s part to perform or
discharge any of the terms, covenants and agreements contained in this
Agreement. If any of

 

6



--------------------------------------------------------------------------------

the Indemnitees shall incur any such liability, loss or damage or by reason of
this Agreement, or in the defense of any claims or demands, or otherwise, the
amount thereof, including court costs, and reasonable attorneys’ fees and
expenses, shall be secured hereby, and the Pledging Parties, jointly and
severally, shall, upon demand, immediately reimburse the Indemnitees therefor,
together with interest thereon at the Base Rate, from the date of demand until
reimbursement is made.

11. Inaction of Collateral Agent. Collateral Agent shall not, in any way, be
responsible to any Pledging Party for failure to do any or all of the things for
which rights, interests, power or authority are herein granted and assigned to
Collateral Agent, nor shall Collateral Agent be required to make an accounting
for the benefit of the Pledging Parties, except for monies actually received by
Collateral Agent in accordance with the terms hereof, each Pledging Party hereby
expressly waiving, and releasing Collateral Agent from any and all such
responsibility, liability and requirements.

12. Parity of Security. In the event of a default by a Pledging Party under the
Notes or this Agreement, Collateral Agent may realize upon the security given
under the this Agreement singly, successively or cumulatively, at such time and
in such order as Collateral Agent may, in its sole discretion, elect.

13. Foreclosure or Other Judgments. No judgment or decree which may be entered
on any Liabilities shall operate to abrogate or lessen the effect of this
Agreement, but this Agreement shall continue in full force and effect until the
full and final payment and discharge of any and all Liabilities, in whatever
form the Liabilities may be, and of any and all costs and expenses incurred and
sustained by virtue of the authority herein contained have been fully paid from
the proceeds of the Collateral, or until such time as this Agreement may be
voluntarily released. This Agreement shall also remain in full force and effect
during the pendency of any foreclosure proceedings, both before and after sale,
until the issuance of a deed pursuant to a foreclosure decree, unless the
Liabilities are fully and finally paid and discharged.

14. No Waiver. No failure on the part of Collateral Agent to exercise, and no
delay in exercising, any rights, powers, privileges, interests or remedies
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such rights, powers, privileges, interests or remedies by
Collateral Agent preclude any other or further exercise thereof or the exercise
of any other rights, powers, privileges, interests or remedies. All rights,
powers and remedies hereunder are cumulative and not exclusive of any other
rights, powers or remedies provided in the Note, this Agreement, or any of the
Loan Documents, or at law or in equity, and each and all such rights, powers and
remedies provided in the Note or this Agreement, or at law or in equity, and
each and all such rights, powers and remedies may be pursued or exercised
single, successively or cumulatively, at such time or times and in such order as
Collateral Agent may, in its sole discretion, elect.

15. Release and Discharge. At the time when all Liabilities and all obligations
of Debtor hereunder have been fully and finally paid and performed, this
Agreement shall terminate and be of no further force and effect. After such
termination, if requested by a Pledging Party, Collateral Agent shall execute
and deliver to such Pledging Party for filing

 

7



--------------------------------------------------------------------------------

in each office in which any financing statement relative to its Collateral, or
any part thereof, shall be filed, a termination statement under the Code and
shall also execute and deliver to such Pledging Party a release of any and all
of the Collateral for the purpose of releasing Collateral Agent’s interest in
the Collateral, all without recourse to or representation, warranty and covenant
by Collateral Agent and at the cost and expense of such Pledging Party.

16. Further Assurances. Each Pledging Party agrees to perform such further acts
and things and to execute and deliver to Collateral Agent such additional
assignments, agreements, assurances, certificates, opinions and other documents
and instruments as Collateral Agent may reasonably require or deem advisable to
carry into effect the purposes of this Agreement (collectively with this
Agreement, the “Collateral Documents”), or to better assure, perfect, protect,
preserve and confirm unto Collateral Agent its rights, powers, privileges,
interest and remedies under this Agreement provided such additional assignments,
agreements, assurances, certificates, opinions or other documents or instruments
are consistent with the terms hereof and of the Notes and do not impose
additional liabilities or obligations on the Pledging Parties.

17. Definitions. For purposes of this Section 18, capitalized terms used but not
specifically defined in this Agreement shall have the meanings ascribed to them
in the Code. As used herein, the following terms shall have the meanings set
forth below:

 

  (a) “Accounts” shall mean and include: (i) any and all rights to the payment
of money or other forms of consideration of any kind now or hereafter owing or
to be owing to the Debtor (whether classified under the UCC as Accounts, Chattel
Paper, Electronic Chattel Paper, General Intangibles, or otherwise) including,
but not limited to, accounts receivable, letters of credit and the right to
receive payment thereunder, chattel paper, tax refunds, insurance proceeds,
contract rights, notes, drafts, instruments, documents, acceptances, and any
other debts, obligations and liabilities in whatever form now or hereafter owing
to the Debtor, all guarantees, security and liens which secure payment of any of
the foregoing, all the Debtor’s rights to goods, now owned or hereafter acquired
by the Debtor, sold (delivered, undelivered, in transit or returned) which may
be represented thereby; and (ii) all proceeds of any of the foregoing.

 

  (b)

“Collateral” shall mean all of each Pledging Party’s personal property, whether
now owned or hereafter acquired including, without limitation, Accounts,
Instruments, Documents, contract rights, General Intangibles, Chattel Paper,
Inventory, Instruments, Equipment, Goods, Fixtures, Commercial Tort Claims,
Investment Property, Letter-of-Credit Rights, Letters of Credit, leasehold
improvements, accounts receivable, documents of title, policies and certificates
of insurance, all insurance proceeds, securities, cash, money, Deposit Accounts,
Payment Intangibles, trademarks, trade names, patents, copyrights, applications
for trademarks, patents and copyrights, and other intellectual property rights,
and all other tangible and intangible property owned by the Debtor, and books
and records relating to the foregoing and all the products and proceeds of the
foregoing; provided that to the extent

 

8



--------------------------------------------------------------------------------

 

that any Pledging Party owns stock or other equity interests in a direct or
indirect subsidiary of the Company which is not organized or incorporated in the
United States, the Collateral shall include only 65% of such stock or equity
interests.

 

  (c) “Permitted Liens” means the liens granted to Collateral Agent hereunder
together with (i) any liens on the Collateral existing as of the date hereof
including the lien in favor of The Chase Manhattan Bank, N.A. granted by
National Hybrid, Inc., the lien in favor of Great America Leasing Corporation
granted by National Hybrid, Inc., and, in each case, any replacement liens
thereof, (ii) any liens arising in the ordinary course of business or by
operation of law including mechanics’, carriers’ landlord’s, materialmen’s and
other similar liens, (iii) liens for taxes, fees, assessments or other
governmental charges which are not delinquent or remain payable without penalty
or which are being duly contested by a Pledging Party, (iv) liens consisting of
pledges or deposits required in the ordinary course of business in connection
with workers’ compensation, unemployment insurance, social security benefits and
other analogous legislation, (v) liens to secure the performance of tenders,
statutory obligations, surety, governmental contracts, bids, leases, indemnity
or other similar obligations or to secure liability to insurance carriers,
(vi) liens in respect of judgments or judicial attachments, (vii) liens securing
capital lease obligations or liens on property arising to secure the
indebtedness incurred or assumed to purchase such property, (viii) liens arising
from precautionary UCC filings, (ix) liens on accounts receivable for which
attempts at collection have been undertaken by an authorized third party,
(x) the rights of collecting banks or other financial institutions having a
right of setoff, revocation or chargeback with respect to money or instruments
in the possession of such financial institution, (xi) imperfections of title,
covenants, restrictions, easements and other encumbrances on real property that
do not interfere with the utility, operation, value or marketability of the real
property on which such lien is imposed, (xii) leases or subleases granted to
others not interfering in any material respect with the business of a Pledging
Party or any interest or title of a lessor under any lease, (xiii) any liens on
the Collateral in favor of the Convertible Collateral Agent granted in
connection with the Convertible Notes and (xiv) any liens created or granted in
connection with any Permitted Senior Debt.

18. Subordination. The Collateral Agent and the Convertible Collateral Agent
hereby agree as follows:

 

  (a) The Convertible Collateral Agent hereby acknowledges the granting of the
Security Interest hereunder and acknowledges the existence, validity and
enforceability of the Security Interest.

 

  (b) The Convertible Collateral Agent hereby acknowledges that the debt
evidenced by the Notes constitutes “Permitted Senior Debt” as defined in the
Convertible Notes and that the Security Interest granted hereunder constitutes
“Permitted Liens” as defined in the US Security Agreement (as such term is
defined in the Convertible Notes).

 

9



--------------------------------------------------------------------------------

  (c) The Convertible Collateral Agent hereby agrees and acknowledges that the
Security Interest shall rank in priority ahead of the security interest securing
payment of the Convertible Notes (the “Subordinate Security Interest”).

 

  (d) The Collateral Agent and the Convertible Collateral Agent hereby agree
that the subordination of the Subordinate Security Interest to the Security
Interest agreed to herein shall remain in force notwithstanding the time, order
or method of creation, attachment or perfection of the respective security
interests and/or liens granted in their favor to secure the applicable or the
filing or recording of financing statements or other documents; the validity or
enforceability of the security interests and liens granted in favor of the
respective secured parties; the dating, execution or delivery of any agreement,
document or instrument granting any such secured party a security interests
and/or liens in or on any or all of the property or assets of any pledgor; the
date on which any indebtedness is extended; the giving or failure to give notice
of the acquisition or expected acquisition of any purchase money or other
security interest; any provision of the Uniform Commercial Code, including any
rule for determining priority thereunder or under any other law or rule
governing the relative priorities of secured creditors, including with respect
to real property or fixtures; any provision set forth in any applicable debt or
security document; or the possession or control by any applicable secured party
or any bailee of all or any part of any Collateral as of the date hereof or
otherwise.

 

  (e) The Collateral Agent and the Convertible Collateral Agent acknowledge that
the lien priorities provided in this Section 18 shall not be affected or
impaired in any manner whatsoever, including, without limitation, on account of
(i) the invalidity, irregularity or unenforceability of all or any part of the
applicable debt or security documents, (ii) any amendment, change or
modification of any debt or security document, or (iii) any impairment,
modification, change, exchange, release or subordination of or limitation on,
any liability of, or stay of actions or lien enforcement proceedings against,
either the Collateral Agent or the Convertible Collateral Agent, or any of their
respective property or estate in bankruptcy resulting from any bankruptcy,
arrangement, readjustment, composition, liquidation, rehabilitation, similar
proceedings or otherwise involving or affecting the Collateral Agent or the
Convertible Collateral Agent.

 

  (f) From time to time upon request by the Collateral Agent, the Convertible
Collateral Agent shall perform, execute and deliver all acts, deeds, statements,
assignments and other documents and assurances and do all matters and things as
may be necessary from time to time to give full force and effect to the intent
of this Section 18.

 

10



--------------------------------------------------------------------------------

19. Notices. Any and all notices given in connection with this Agreement shall
be deemed adequately given only if given as set forth in the Note.

20. Miscellaneous. It is further understood and agreed that:

 

  (a) Time is of the essence with respect to each and every covenant, agreement
and obligation of the Pledging Parties under this Agreement;

 

  (b) This Agreement, and all the terms, covenants agreements and conditions
hereof, shall extend to, be binding upon and enforceable against each Pledging
Party and its successors and assigns, but the privileges and benefits herein
accruing to each Pledging Party shall extend and inure only to such of its
successors and assigns as may be permitted pursuant to this Agreement. All
liabilities and obligations of Pledging Parties hereunder are, and shall be, at
all times, joint and several;

 

  (c) This Agreement, and all the terms, covenants, agreements and conditions
hereof, shall extend to and inure to the benefit of Collateral Agent, its
successors and assigns;

 

  (d) The representations, warranties and covenants made by Pledging Parties
under this Agreement are, and shall be deemed to be, of continuing force and
effect until all the Liabilities have been fully and finally paid and performed;

 

  (e) Each Pledging Party agrees jointly and severally to pay, on demand of
Collateral Agent, all reasonable costs and expenses paid, sustained or incurred
by Collateral Agent, including without limitation, court costs and reasonable
attorneys’ fees and expenses, in connection with the enforcement of this
Agreement;

 

  (f) The singular shall include the plural, and the plural the singular, and
pronouns of any gender shall include the other gender, wherever required by the
context hereof;

 

  (g) Except as otherwise specifically provided herein, Collateral Agent has the
right, whenever its consent or approval is required hereunder, to withhold, or
to refuse to grant, such consent or approval, which right is exercisable by
Collateral Agent in its absolute discretion;

 

  (h) The paragraph headings of this Agreement are for convenience only and are
not intended to alter, limit or enlarge in any way the scope or meaning of the
language hereof; and

 

  (i)

EACH PLEDGING PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE
RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY STATEMENTS (WHETHER VERBAL
OR WRITTEN) OR ACTIONS OF EITHER PARTY. DEBTOR HEREBY EXPRESSLY ACKNOWLEDGES

 

11



--------------------------------------------------------------------------------

 

THIS WAIVER IS A MATERIAL, INDUCEMENT FOR SECURED PARTY TO ACCEPT THIS AGREEMENT
AND TO MAKE THE LOAN SECURED HEREBY AND BY THE OTHER LOAN DOCUMENTS.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Debtor and each other Pledging Party has hereto set its
hand and seal to this Agreement as of the date first above written, pursuant to
proper authority duly granted.

 

PLEDGING PARTIES:     API TECHNOLOGIES CORP.     By:  

/s/ Stephen Pudles

    Name:  

Stephen Pudles

    Title:  

Chief Executive Officer

    API CRYPTEK, INC.     By:  

/s/ Stephen Pudles

    Name:  

Stephen Pudles

    Title:  

Chief Executive Officer

    CRYPTEK USA CORP.     By:  

 

    Name:  

 

    Title:  

 

    NATIONAL HYBRID, INC.     By:  

/s/ Stephen Pudles

    Name:  

Stephen Pudles

    Title:  

Chief Executive Officer

    KEYTRONICS, INC.     By:  

/s/ Stephen Pudles

    Name:  

Stephen Pudles

    Title:  

President

    FILTRAN INC.     By:  

/s/ Stephen Pudles

    Name:  

Stephen Pudles

    Title:  

Vice President



--------------------------------------------------------------------------------

    PACE TECHNOLOGY, INC.     By:  

/s/ Stephen Pudles

    Name:  

Stephen Pudles

    Title:  

Chief Executive Officer

    API NANOFABRICATION AND RESEARCH CORPORATION     By:  

/s/ Stephen Pudles

    Name:  

Stephen Pudles

    Title:  

Vice President

    API ELECTRONICS INC.     By:  

/s/ Stephen Pudles

    Name:  

Stephen Pudles

    Title:  

President

    TM SYSTEMS II, INC.     By:  

/s/ Stephen Pudles

    Name:  

Stephen Pudles

    Title:  

President

    API SYSTEMS, INC.     By:  

/s/ Stephen Pudles

    Name:  

Stephen Pudles

    Title:  

Chief Executive Officer

    API DEFENSE, INC.     By:  

/s/ Stephen Pudles

    Name:  

Stephen Pudles

    Title:  

Chief Executive Officer

 

14



--------------------------------------------------------------------------------

    API DEFENSE USA, INC.     By:  

/s/ Stephen Pudles

    Name:  

Stephen Pudles

    Title:  

Chief Executive Officer

COLLATERAL AGENT:     ICARUS INVESTMENT CORPORATION     By:  

/s/ Jason DeZwirek

    Name:  

Jason DeZwirek

    Title:  

 

Acknowledged and agreed with

respect to Section 18:

CONVERTIBLE COLLATERAL AGENT:     ICARUS INVESTMENT CORPORATION     By:  

/s/ Jason DeZwirek

    Name:  

Jason DeZwirek

    Title:  

 

 

15